Citation Nr: 9920524	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for plantar 
calcaneal spur of the left foot with postoperative plantar 
fascial release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1994 rating 
decision by the Roanoke, Virginia RO that, in pertinent part, 
granted a noncompensable rating for plantar calcaneal spur of 
the left foot with postoperative plantar fascial release, 
effective in September 1993.  In February 1995, the rating 
for the veteran's service-connected left foot disability was 
increased from 0 percent to 10 percent, effective in 
September 1993, and the appeal was continued.  This case was 
before the Board in April 1997 and February 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO.

2.  The veteran's plantar calcaneal spur of the left foot 
with postoperative plantar fascial release is manifested by 
pain characterized as "mild" and "moderate"; the veteran's 
gait is within normal limits.  These symptoms are productive 
of no more than moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected plantar calcaneal spur of the 
left foot with postoperative plantar fascial release have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from March 1990 to September 1993.  
Service medical records note that the veteran was seen on 
several occasions with complaints of left heel pain.  It was 
noted that, in October 1991,  the veteran jumped off a truck 
and landed on a rock, injuring his left heel.  Assessment 
included plantar bursitis.  Service medical records further 
note that the veteran underwent plantar fascial release in 
March 1993.  The veteran underwent a medical evaluation board 
examination in June 1993.  A long history of foot pain was 
noted; clinical evaluation of the feet was normal.  

A November 1993 VA examination report notes the veteran's 
complaints of early morning stiffness in his joints.  The 
veteran indicated that his pain increased with standing, 
climbing stairs, carrying weights and prolonged sitting.  
Examination of the left foot revealed dorsiflexion to 12 
degrees and plantar extension to 35 degrees.  Deep tendon 
reflexes were 2+.  Posture was erect and gait was normal.  X-
rays of the left foot revealed calcaneal spur and a normal 
heel.  Diagnosis included history of plantar bursitis with 
residual calcaneal spur.

By rating decision dated in June 1994, the RO granted service 
connection for plantar calcaneal spur of the left foot with 
postoperative plantar fascial release, evaluated as 
noncompensable, effective in September 1993.

In July 1994, the veteran filed a Notice of Disagreement with 
the June 1994 rating decision.  The veteran maintained that 
he was experiencing "significant difficulties with [his] 
left foot," to include pain and impairment.  He stated that 
his left foot disability "prevents [him] from standing for 
any length of time, walking any distance beyond a couple of 
blocks, and carrying any amount that would place undue 
pressure on [his] feet."

Private treatment records from Lake Ridge Foot and Ankle 
Center dated in December 1994 note the veteran's complaints 
of pain from the left heel to the left arch.  The veteran 
noted that pain was related to pressure on his foot and to 
activity.  He indicated that he has used orthotics.  
Examination revealed moderate discomfort to palpation to the 
plantar, medial and central aspect of the left heel.  X-rays 
of the left foot revealed a calcaneal spur.  Impression 
included left heel spur and plantar fasciitis, status post 
surgery.

The RO then reviewed the evidence of record, and in a 
February 1995 rating decision, increased the rating for the 
veteran's service-connected left foot disability from 0 
percent to 10 percent, effective in September 1993.  The 
veteran then continued his appeal.  

After reviewing the aforementioned evidence in April 1997, 
the Board remanded the case to the RO for additional 
development, including a VA podiatric examination.  In 
finding further examination necessary, the Board referenced 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), wherein 
the Court held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the functional loss of a 
musculoskeletal disability must be considered separate from 
any consideration of the veteran's disability under the 
diagnostic codes.  The Board also instructed the RO to 
request the names and addresses of all health care providers 
where the veteran received treatment for his service-
connected left foot disability.

The evidence of record notes that the veteran underwent a VA 
orthopedic examination in May 1997 in conjunction with a 
claim for disabilities not herein at issue.  The examination 
report contains some findings related to the veteran's 
service-connected left foot disability.  Specifically, the 
examination report notes the veteran's complaints of pain in 
the arch and heel of his left foot.  Examination revealed 
mild pes planus and mild tenderness under the left arch.  
Motor examination showed normal strength; there was no 
incoordination.  Diagnosis included plantar fasciitis.

The evidence of record indicates that the RO scheduled the 
veteran to undergo the VA podiatric examination referenced in 
the Board's remand in September 1998, but the veteran failed 
to report.  The request to report for an examination had 
apparently been sent to his latest known address of record 
and had not been returned as undeliverable by the United 
States Postal Service.  In a Supplemental Statement of the 
Case mailed in October 1998, the RO notified the veteran of 
its reasons for continuing its evaluation of the veteran's 
service-connected left foot disability and informed the 
veteran of his failure to report for the scheduled VA 
examination.  The veteran did not offer any explanation for 
his failure to report for a VA examination, nor did he 
express a willingness to report for an examination.  In 
addition, the veteran has failed to respond to VA's May 1997 
request for additional medical evidence.

The Board again reviewed the veteran's claim in February 
1999, and once again remanded the case, this time because of 
the RO's failure to consider the veteran's claim in light of 
38 C.F.R. § 3.655.

In a Supplemental Statement of the Case mailed in March 1999, 
the RO denied the veteran's claim for a rating in excess of 
10 percent for plantar calcaneal spur of the left foot with 
postoperative plantar fascial release under the provisions of 
38 C.F.R. § 3.655, informing the veteran of his failure to 
report for the scheduled VA examination.  The veteran has 
still not offered any explanation for his failure to report 
for a VA examination, nor has he expressed a willingness to 
report for an examination.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible, 
and, therefore, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  In this regard, the Board notes 
that while the RO has attempted to obtain a current 
examination of the appellant, he failed to report for this 
examination.  The Board further notes that 38 C.F.R. 
§ 3.655(b) provides that "[w]hen a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of the record."  Accordingly, the Board will 
adjudicate the appellant's claim based on the evidence of 
record.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5284, other foot injuries.  A 10 percent 
rating is warranted for moderate disability; a 20 percent 
rating will be assigned for moderately severe disability; and 
a 30 percent rating will be assigned for severe disability.  
When there exists actual loss of use of the foot, a 40 
percent rating is to be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The examinations of record do not provide a basis for an 
award higher than 10 percent under Diagnostic Code 5284.  The 
evidence of record fails to disclose objective evidence of a 
moderately severe or severe left foot disability.  A November 
1993 VA examination report notes that the veteran had normal 
gait.  A December 1994 private treatment record notes 
findings of moderate discomfort to palpation.  A May 1997 VA 
examination report notes findings of mild tenderness under 
the left arch, normal strength, and no incoordination.  

The veteran has specifically alleged pain as being the 
significant symptom he experiences. Where, as here, the 
severity of the veteran's service-connected disability is 
evaluated in accordance with limitation of motion, an 
examination must address the pain experienced by the veteran 
in terms of comparable range of motion lost.  In DeLuca, 
supra, the Court pointed out that examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  In this regard, the Board notes that the VA 
examinations of record had overlooked the manner of rating 
the veteran's pain as mandated by DeLuca.  Specific 
conclusions as to how the alleged pain affected function were 
not made at the VA examinations.  In light of the failings of 
the examinations currently of record, another examination was 
required.  This was attempted in September 1998, but the 
veteran did not report for this scheduled examination.

After reviewing the evidence of record, the Board has 
considered the effect of pain in rating the veteran's 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a higher rating.  Significantly 
disabling pain due to the service-connected left foot 
disability was not objectively verified in the outpatient 
treatment reports and VA examinations of record.  In other 
words, the pain complaints were not supported by adequate 
pathology as set forth in § 4.40.  Even at its worst, the 
veteran's left foot disability would not warrant a rating in 
excess of 10 percent.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his plantar calcaneal spur of the 
left foot with postoperative plantar fascial release, as 
prescribed by in Fenderson.  However, the rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.


ORDER

Entitlement to a rating in excess of 10 percent for plantar 
calcaneal spur of the left foot with postoperative plantar 
fascial release is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

